United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1655
                       ___________________________

                              Debra Munro-Kienstra

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

             Carpenters' Health and Welfare Trust Fund of St. Louis

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                            Submitted: March 10, 2015
                               Filed: June 17, 2015
                                 ____________

Before MURPHY and SHEPHERD, Circuit Judges, and BROOKS,1 District
Judge.
                         ____________

MURPHY, Circuit Judge.

     Under the Employee Retirement Income Security Act ("ERISA"), Debra
Munro-Kienstra alleged wrongful denial of health care benefits by the Carpenters'


      1
       The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, sitting by designation.
Health and Welfare Trust Fund of St. Louis' Employee Welfare Benefit Plan (the
"plan"). See 29 U.S.C. §§ 1001–1461. The plan stated that any ERISA action for
denial of benefits must be brought within two years of the date of denial. Munro-
Kienstra learned that she had been denied coverage in July 2009, and she filed this
action over two years later in January 2012. The district court2 concluded that
Munro-Kienstra's claim was time barred and granted summary judgment for
Carpenters. Munro-Kienstra appeals, and we affirm.

       Munro-Kienstra, a Missouri resident, received treatment for uterine fibroid
tumors at the Mayo Clinic in September 2008. She submitted a claim for
reimbursement under the plan, but Carpenters concluded that her treatment fell
outside the plan's coverage because the treatment was investigative, experimental, and
required prior approval. Munro-Kienstra appealed the decision internally, but in July
2009 Carpenters informed Munro-Kienstra that the denial of her claim was final. The
plan under which Munro-Kienstra's claim was denied is a self funded multiple
employer welfare benefit plan that is "maintained pursuant to collective bargaining
agreements between the participating employers and the Carpenters' District Council
of Greater St. Louis." The parties agree that the plan is subject to the ERISA
statutory framework. See 29 U.S.C. § 1002(1). The plan specified that any civil
action for wrongful denial of medical benefits under ERISA § 502(a) must be filed
within two years of the final date of denial. See 29 U.S.C. § 1132.

       Munro-Kienstra brought this ERISA § 502(a) action alleging wrongful denial
of health care benefits in January 2012, almost two and a half years after she learned
her claim had been denied. She argued in the district court that the plan's contractual
two year statute of limitations was invalid because the plan's rules of construction
stated that its terms should be read to comply with Missouri law. Munro-Kienstra


      2
         The Honorable Henry E. Autrey, United States District Judge for the Western
District of Missouri.

                                         -2-
asserted that a ten year Missouri statute of limitations governed her claim and that a
separate Missouri statute barred contracting parties from shortening that limitations
period.

       The district court rejected Munro-Kienstra's argument. It applied the plan's
contractual two year statute of limitations and concluded that Munro-Kienstra's claim
was time barred. The district court relied on Heimeshoff v. Hartford Life & Accident
Insurance Co., 134 S. Ct. 604 (2013), in which the Court stated that when parties to
an ERISA benefit plan "have adopted a limitations period by contract . . . there is no
need to borrow a state statute of limitations" unless "the period is unreasonably short"
or a "controlling statute prevents the limitations provision from taking effect." Id. at
612, 616. The district court identified no controlling statute that prevented the
contractual "limitations provision from taking effect" and granted summary judgment
for Carpenters. See id. at 612. Munro-Kienstra appeals. We review the district
court's grant of summary judgment de novo, viewing the record and drawing all
reasonable inferences in the light most favorable to the nonmoving party. Shrable v.
Eaton Corp., 695 F.3d 768, 770–71 (8th Cir. 2012). Summary judgment is
appropriate if there is no dispute of material fact. Id.

      ERISA "contains no statute of limitations for actions to recover benefits under
a regulated plan." Johnson v. State Mut. Life Assur. Co. of Am., 942 F.2d 1260,
1261–62 (8th Cir. 1991) (en banc). Parties may fill this gap by agreeing to a
reasonable limitations period in their contract. See Heimeshoff, 134 S. Ct. at 610.
In the absence of a contractual limitations period or if the parties have expressly
agreed to incorporate a state law limitations period into a regulated plan, we apply
"the most analogous [state] statute of limitations." Johnson, 942 F.2d at 1262. The
plan at issue here states in three separate provisions that "any civil action under
Section 502(a) of the Employee Retirement Income Security Act must be filed within
two years of the date of the Trustees' decision" to deny plan benefits. It is undisputed
that Munro-Kienstra failed to file her claim within two years of the final denial date.

                                          -3-
       Munro-Kienstra argues that her claim is not time barred because the contractual
two year limitations period is invalid based on the plan's rules of construction. The
plan states in relevant part that the "terms and provisions of this Plan shall be
construed . . . First, in accordance with . . . the Internal Revenue Code and with
ERISA; and secondly, in accordance with the laws of the State of Missouri." Munro-
Kienstra asserts that these rules of construction require us to disregard the plan's
express two year limitations period and instead apply "the ten-year period under Mo.
Rev. Stat. § 516.110(1)" that we have previously concluded is "the most analogous
statute of limitations under Missouri law for a claim for ERISA benefits." Harris v.
The Epoch Grp., L.C., 357 F.3d 822, 825 (8th Cir. 2004) (citing Johnson, 942 F.2d
at 1266).

       The argument that the two year limitations period should not apply is not
persuasive. There is no conflict between the plan's contractual limitations period and
Missouri law. Thus, recourse to the plan's rules of construction is unnecessary. State
law does not "apply of its own force to a suit based on federal law—especially a suit
under ERISA, with its comprehensive preemption provision." Doe v. Blue Cross &
Blue Shield United of Wisconsin, 112 F.3d 869, 874 (7th Cir. 1997). If the parties
"have adopted a limitations period by contract," as the parties have done here, "there
is no need to borrow a state statute of limitations" unless a court concludes "either
that the period is unreasonably short, or that a controlling statute prevents the
limitations provision from taking effect." Heimeshoff, 134 S. Ct. at 612, 616.
Munroe-Kienstra does not argue that the plan's two year statute of limitations is
unreasonable under Heimeshoff, and the plan's limitations period bars her claim in
the absence of a controlling statute to the contrary.

       Munro-Kienstra responds that Mo. Rev. Stat. § 431.030, which prohibits
parties from shortening the limitations period for enforcing a contract, is a controlling
statute that prevents the plan's contractual "limitations provision from taking effect."
See Heimeshoff, 134 S. Ct. at 616. Her argument assumes that Missouri's ten year

                                          -4-
statute of limitations applies here and that the plan violates § 431.030 by shortening
that limitations period to two years. Given that state law "doesn't apply of its own
force to a suit based on federal law," Doe, 112 F.3d at 874, she asserts that the plan's
rules of construction incorporate the laws of Missouri so § 431.030 should be
controlling in this federal action under ERISA.

       Her argument overstates the role of the plan's rules of construction. Although
parties may "specifically [choose] to incorporate state law when drafting the
substantive terms of the plan setting forth the time limitations for bringing claims,"
Harris, 357 F.3d at 825, they may not broadly "contract to choose state law as the
governing law of an ERISA-governed benefit plan." Prudential Ins. Co. of Am. v.
Doe, 140 F.3d 785, 791 (8th Cir. 1998). The plan's rules of construction here are not
substantive provisions that specifically incorporate § 431.030. Cf. Harris, 357 F.3d
at 825. Munro-Kienstra must thus establish that § 431.030 applies to the plan despite
ERISA's "comprehensive preemption provision," Doe, 112 F.3d at 874, before she
can show that it is a "controlling statute [that] prevents the limitations provision from
taking effect," see Heimeshoff, 134 S. Ct. at 612.

       ERISA is a "broad, comprehensive regulation that preempts state laws relating
to employee benefit plans, unless the state law in question regulates insurance,
banking, or securities." Brewer v. Lincoln Nat. Life Ins. Co., 921 F.2d 150, 153 (8th
Cir. 1990) (citing 29 U.S.C. § 1144(a), (b)(2)(A)). The "first issue a court must
address when deciding ERISA preemption cases . . . is whether the state law in
question 'relates to' ERISA plans." Arkansas Blue Cross & Blue Shield v. St. Mary's
Hosp., Inc., 947 F.2d 1341, 1344 (8th Cir. 1991). We "have relied on a variety of
factors" to determine whether a "state statute of general application" like § 431.030
is preempted because it "relates to" an ERISA plan. Id. These factors include
whether "the state law negates an ERISA plan provision," whether "the state law
impacts the administration of ERISA plans," and whether "preemption of the state
law is consistent with other ERISA provisions." Id. at 1344–45.

                                          -5-
       Here, application of § 431.030 would not only negate the plan's contractual
statute of limitations, but also "risk creating a national crazy quilt of ERISA
limitations law, with contractual limitations enforceable in some states but not in
others, contrary to the uniformitarian policy of the statute." See Doe, 112 F.3d at 874.
The Seventh Circuit avoided this result in Doe by enforcing a self funded ERISA
plan's shortened contractual statute of limitations despite a contrary Wisconsin
statute, stating that "such limitations if reasonable are enforceable in suits under
ERISA, regardless of state law." Id. at 873, 875. We agree. Applying the Missouri
statute here would "[negate] an ERISA plan provision," negatively "impact the
administration of ERISA plans," and create inconsistencies "with other ERISA
provisions." Arkansas Blue Cross, 947 F.2d at 1344–45. We thus conclude that
application of § 431.030 to this plan would violate ERISA's "comprehensive
preemption provision." Doe, 112 F.3d at 874.

       Munro-Kienstra anticipates this conclusion and responds that § 431.030 is not
preempted because it falls within the ERISA "savings clause, under which ERISA
shall not 'be construed to exempt or relieve any person from any law of any State
which regulates insurance . . . .'" Prudential Ins. Co. of Am. v. Nat'l Park Med. Ctr.,
Inc., 413 F.3d 897, 908 (8th Cir. 2005) (citing 29 U.S.C. § 1144(b)(2)(A)). Munro-
Kienstra fails to recognize, however, that "ERISA's exemption from preemption" for
laws that regulate insurance "has one express exception" that provides "no
self-funded ERISA plan shall be deemed to . . . be engaged in the business of
insurance . . . for purposes of any law of any State purporting to regulate insurance
companies or insurance contracts." Id. (citing 29 U.S.C. § 1144(b)(2)(B)). The
ERISA plan at issue here is self funded, and thus even if Munro-Kienstra could prove
that § 431.030 "is saved from preemption because it relates to insurance, the deemer
clause prevents the application of that law to self-funded ERISA plans." Id.

      Finally, Munro-Kienstra argues that § 431.030 fits under an ERISA preemption
savings clause that applies to "multiple employer welfare arrangements," but the

                                          -6-
definition of that term specifically excludes plans that are "maintained . . . pursuant
to one or more . . . collective bargaining agreements." 29 U.S.C. § 1002(40)(A).
Munro-Kienstra does not dispute the record evidence here that this plan is maintained
pursuant to collective bargaining agreements, so her argument fails at the outset.
Section 431.030 is not "a controlling statute [that] prevents the limitations provision
from taking effect," and thus the plan's contractual two year statute of limitations bars
Munro-Kienstra's claim. See Heimeshoff, 134 S. Ct. at 612.

      For these reasons we affirm the judgment of the district court.
                      ______________________________




                                          -7-